           Case 1:20-cv-03058-FVS                  ECF No. 19         filed 04/15/21      PageID.2195 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                    for the_                                  U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                           MARIA S.,                                                                     Apr 15, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 1:20-cv-03058-FVS
                                                                      )
     ANDREW M. SAUL, Commissioner of the Social
             Security Administration,                                 )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion for Remand (ECF No. 17) is GRANTED.
’
              The Commissioner’s final decision is reversed and remanded for further proceedings pursuant to sentence four of 42
              U.S.C. § 405(g).
              Plaintiff’s Motion for Summary Judgment (ECF No. 13) is DENIED as moot, given the parties’ motion for remand.
              Judgment is entered in favor of Plaintiff.
This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                   Fred Van Sickle                                           on a
      Stipulated Motion for Remand (ECF No. 17).


Date: 4/15/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                            Lee Reams
